              Case 16-12728-JTD         Doc 798      Filed 06/08/21     Page 1 of 3




                                            KLEIN LLC
                                      225 W. 14TH STREET
                                           SUITE 100
                                     WILMINGTON, DE 19801
                                      WWW.KLEINLLC.COM

Julia B. Klein                                                                     (302) 438-0456
Attorney at Law                                                                 klein@kleinllc.com

                                           June 8, 2021

VIA CM/ECF AND BY EMAIL
The Honorable John T. Dorsey
United States Bankruptcy Court
District of Delaware
824 N. Market Street, 5th Floor
Wilmington, DE 19801

       Re:     In re: NNN 400 Capitol Center 16, LLC, et al.,
               Chapter 7 Case No. 16-12728 (JDT)

Dear Judge Dorsey:

        On behalf of Rubin & Rubin, P.A. (“Rubin”), I write in response to the June 7, 2021, letter
filed by Don A. Beskrone (the “Trustee”), which provides an incomplete account of the actions
taken by Rubin pursuant to the Court’s May 26, 2021, Order on Lender Defendants’ Motion for a
Rule to Show Cause why Rubin & Rubin should not be Ordered to Comply Immediately with Two
Court Orders It has Violated or, if It Does not so Comply, be Held in Contempt of Court [Adv.
D.I. 785] (the “Order”).

       On June 3, 2021, at 3:55 p.m., pursuant to the Court’s directive in paragraph 3 of the Order,
Rubin provided written confirmation to the Lender Defendants and counsel for the chapter 7
Trustee “that Rubin & Rubin, P.A. has or has not fully complied with this Order.” That written
confirmation reads as follows:

       Counsel,

       Pursuant to paragraph three of the Court's May 26, 2021 Order, on behalf of
       Rubin & Rubin, P.A., confirmation hereby is given as follows:

       I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. was admitted to practice before
       this Court nunc pro tunc to December 6, 2016, as Special Counsel for the
       Debtors.

       There is no fictitious entity known as Rubin & Rubin, P.A., only a fictitious name
       that belongs to I. Mark Rubin, P.A. Mark Rubin, individually, does not operate
              Case 16-12728-JTD        Doc 798      Filed 06/08/21      Page 2 of 3




       under a trade name and does not individually use the fictitious name Rubin &
       Rubin, P.A. He is a member of I. Mark Rubin, P.A. a professional association
       formed under the laws of the State of Florida, which uses the fictitious name
       Rubin & Rubin, P.A.

       All fees and costs paid by the Debtors for Special Counsel services were paid for
       and received by I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. No fees or costs
       were received by I. Mark Rubin, Guy Bennet Rubin, or Rubin Law Associates, P.A.
       directly from the Debtors.

       I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. has not complied with this Court’s
       Order of May 26, 2021 and is incapable of doing so.

       I. Mark Rubin, Guy Bennet Rubin, or Rubin Law Associates, P.A. assert they are
       under no legal obligation to provide any funds to the Chapter 7 Trustee for the
       benefit of the Debtors pursuant to this Court’s Order of May 26,
       2021. Notwithstanding the foregoing, Rubin Law Associates, P.A. has paid
       $10,648.73, an amount equal to the funds it received from I. Mark Rubin, P.A.
       d/b/a Rubin & Rubin, P.A. pursuant to Court-approved fee orders in the Debtors'
       cases, to the Chapter 7 Trustee to be delivered via federal express and to be held
       in trust until the appeals of the Fee shifting Order and Disqualification and
       Disgorgement Order have been resolved. A copy of the check and FedEx label are
       attached.

A copy of the original email containing that written confirmation is enclosed herein. That email
attached the letter from Rubin Law Associates, P.A., that was attached to the Trustee’s letter, as
well as FedEx tracking information.

                                             Respectfully submitted,

                                             /s/ Julia Klein

                                             Julia B. Klein (DE 5198)


Enclosure

Cc.:   Counsel of record (via CM/ECF)
                                       Case 16-12728-JTD                    Doc 798           Filed 06/08/21              Page 3 of 3
                                                                                                                                        Julia Klein <klein@kleinllc.com>



NNN 400 Capitol Center
1 message

Julia Klein <klein@kleinllc.com>                                                                   Thu, Jun 3, 2021 at 3:55 PM
To: "Palacio, Rick" <RPalacio@ashbygeddes.com>, "Newman, Stacy" <SNewman@ashbygeddes.com>, Don Beskrone
<dbeskronetrustee@gmail.com>, "Ross, Sommer L." <SLRoss@duanemorris.com>, Lawrence Kotler <ljkotler@duanemorris.com>,
"Chronis, Paul E." <PEChronis@duanemorris.com>
Cc: Mark Rubin <mrubin@rubinandrubin.com>, Guy Bennett Rubin <grubin@rubinandrubin.com>

 Counsel,

 Pursuant to paragraph three of the Court's May 26, 2021 Order, on behalf of Rubin & Rubin, P.A., confirmation hereby is given as
 follows:

 I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. was admitted to practice before this Court nunc pro tunc to December
 6, 2016, as Special Counsel for the Debtors.

 There is no fictitious entity known as Rubin & Rubin, P.A., only a fictitious name that belongs to I. Mark Rubin,
 P.A. Mark Rubin, individually, does not operate under a trade name and does not individually use the fictitious name
 Rubin & Rubin, P.A. He is a member of I. Mark Rubin, P.A. a professional association formed under the laws of the
 State of Florida, which uses the fictitious name Rubin & Rubin, P.A.

 All fees and costs paid by the Debtors for Special Counsel services were paid for and received by I. Mark Rubin, P.A.
 d/b/a Rubin & Rubin, P.A. No fees or costs were received by I. Mark Rubin, Guy Bennet Rubin, or Rubin Law
 Associates, P.A. directly from the Debtors.

 I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. has not complied with this Court’s Order of May 26, 2021 and is
 incapable of doing so.

 I. Mark Rubin, Guy Bennet Rubin, or Rubin Law Associates, P.A. assert they are under no legal obligation to provide
 any funds to the Chapter 7 Trustee for the benefit of the Debtors pursuant to this Court’s Order of May 26, 2021.
 Notwithstanding the foregoing, Rubin Law Associates, P.A. has paid $10,648.73, an amount equal to the funds it
 received from I. Mark Rubin, P.A. d/b/a Rubin & Rubin, P.A. pursuant to Court-approved fee orders in the Debtors'
 cases, to the Chapter 7 Trustee to be delivered via federal express and to be held in trust until the appeals of the Fee
 shifting Order and Disqualification and Disgorgement Order have been resolved. A copy of the check and FedEx label
 are attached.

 Regards,

 Julia Bettina Klein
 KLEIN LLC | Wilmington, DE
 klein@kleinllc.com | www.kleinllc.com
 (302) 438-0456

 The information contained in this electronic communication is intended only for the use of the individual or entity named above and may be privileged and/or confidential. If
 the reader of this message is not the intended recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of this communication is strictly
 prohibited by law. If you have received this communication in error, please immediately notify us by return e-mail or telephone and destroy the original message. Thank you.


  2 attachments
       2021-06-03 FedEx Receipt-Label.pdf
       211K
       2021-06-03 Trustee Ltr fw Fees.pdf
       1568K
